DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed
22 September 2021.  Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to independent claims 21, 30, and 37 are sufficient to overcome the rejection of record.  Specifically Applicant has amended the independent claims to include the limitations:
extracting, by the feed reader, based on the set of properties, a first slide type and a second slide type of a set of slides of the slideshow; and
displaying, at the feed reader of the user device, the content feed including the set of slides of the slideshow, a first message stream of the first slide type, and a second message stream of the second slide type

or similar.  Such limitations, as supported by the specification at least at ¶ 050, are not disclosed by the cited prior art.  A further search failed to yield any relevant results.  The newly cited Rice reference (US Publication 2015/0212989) discloses subject matter similar to that of the claimed invention but is inapplicable as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claims 2, 30, and 37 are objected to because of the following informalities:  the claims recite “a web page” and “the webpage”.  The examiner recommends amending the terms for the sake of consistency in spelling (either “web page” or “webpage”).  Appropriate correction is required.

Conclusion
Please note that the examiner of record has changed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145